COURT OF APPEALS OF VIRGINIA


Present: Judges Baker, Benton and Bray
Argued at Richmond, Virginia


CARLTON A. VAUGHAN, III
                                         MEMORANDUM OPINION * BY
v.         Record No. 1596-96-2          JUDGE RICHARD S. BRAY
                                           JANUARY 20, 1998
COMMONWEALTH OF VIRGINIA


             FROM THE CIRCUIT COURT OF HANOVER COUNTY
                    Richard H.C. Taylor, Judge
           L. Willis Robertson, Jr. (Cosby and
           Robertson, on brief), for appellant.

           Monica S. McElyea, Assistant Attorney General
           (James S. Gilmore, III, Attorney General, on
           brief), for appellee.



     Carlton A. Vaughan, III, (defendant) appeals his conviction

for several burglaries and related grand larcenies, arguing that

the prosecutions violated Code § 19.2-243, the "speedy trial"

statute.   We agree and reverse the convictions.

     Defendant is familiar with the salient procedural history,

and we recite only those circumstances necessary to a disposition

of this appeal.

     Defendant and codefendants, John Bradley Madison and Gerald

E. Baker, Jr., were prosecuted before the trial court for several

burglaries and attendant offenses.   Each defendant was

represented by separate counsel, but the respective prosecutions

shared identical procedural courses, together with like motions,

     *
      Pursuant to Code § 17-116.010 this opinion is not
designated for publication.
arguments, orders and other events pertaining to the speedy trial

issue.   Accordingly, each defendant appealed his convictions to

this Court, asserting that Code § 19.2-243 barred the disputed

prosecutions and convictions.

     In Baker v. Commonwealth, a panel of this Court concluded

that the Commonwealth had "fail[ed] to provide [codefendant

Baker] a speedy trial as required by Code § 19.2-243" and

reversed the convictions.   25 Va. App. 19, 20-21, 486 S.E.2d 111,

112, aff'd en banc, 26 Va. App. 175, 493 S.E.2d ____ (1997).
     Finding that Baker controls the disposition of this appeal,

we similarly reverse and dismiss the instant convictions.

                                         Reversed and dismissed.




                                - 2 -